Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 ADM Reports First Quarter 2012.5 Results Reported EPS of $0.28 and adjusted EPS of $0.50, down from year-ago quarter Operating profit declined as strong Oilseeds results were offset by negative ethanol margins DECATUR, Ill., Oct. 30, 2012 – Archer Daniels Midland Company (NYSE: ADM) today reported financial results for the quarter ended Sept. 30, 2012. The company reported net earnings for the quarter of$182 million, or $0.28 per share, down from $0.68 per share in the same period one year earlier. Adjusted earnings per share1 were $0.50, primarily reflecting a $0.16 charge related to ADM’s planned divestment of Gruma. Segment operating profit1 was $498 million, including a $146 million charge related to Gruma. “Our first-quarter segment results were mixed,” said ADM Chairman and CEO Patricia Woertz. “Oilseeds performance was strong, the ethanol industry experienced sustained negative margins, and Agricultural Services managed well through a complicated quarter, challenged by the drought. “During the first quarter, we focused on actions that will improve returns. We made progress in our ongoing portfolio management efforts. And I’m proud of our efforts and the results of our work to reduce costs and capital. “As we look ahead to 2013, we are bringing online our large Paraguay soybean processing plant as South American farmers are responding to market conditions with record plantings, and we are implementing plans to navigate the tight U.S. crop supply. “Longer-term, we remain optimistic as we see continued growth in global demand for protein meal and other agricultural products. We continue to execute our strategy, aligning our business to serve rising demand from customers around the world.” First Quarter 2012.5 Financial Highlights · Adjusted EPS of $0.50 excludes a Gruma-related charge of $0.16 per share and a LIFO charge of $0.05 per share. · Oilseeds Processing profit increased $116 million, with year-over-year improvements in our crushing and origination business in all regions. · Corn Processing profit decreased $115 million as continued negative ethanol margins more than offset improved results from sweeteners and starches. · Agricultural Services profit fell $99 million, excluding the Gruma charge, as smaller crops reduced U.S. merchandising and handling results. · On track to achieve $150 million in annual run-rate savings ahead of schedule. 1 Non-GAAP financial measures, see pages 5 and 10 for explanations and reconciliations Adjusted EPS of 50 Cents, down 8 Cents Adjusted EPS decreased primarily due to lower segment operating profit. This quarter’s effective tax rate was 38 percent and included special factors. Excluding these items, the effective tax rate was 30 percent, in line with last year’s first quarter. Oilseeds Earnings Improve Across All Three Regions Oilseeds operating profit in the first quarter was $336 million, up $116 million from the same period one year earlier. Crushing and origination operating profit was $256 million, up $150 million from the year-ago quarter on strong improvements by all three geographies. ADM’s U.S. soybean operations delivered very strong results amid good U.S. demand and meal exports. In Europe, soybean and rapeseed crushing earnings improved significantly. Refining, packaging, biodiesel and other generated a profit of $28 million for the quarter, down $27 million, with steady results in North and South America offset by weaker European biodiesel results. Cocoa and other results increased $27 million. Weaker cocoa press margins were offset by the absence of last year’s significant negative mark-to-market impacts. Oilseeds results in Asia for the quarter were down $34 million from the prior year’s first quarter, principally reflecting ADM’s share of the results from its equity investee Wilmar International Limited. Corn Processing Results Weak on Continued Ethanol Industry Challenges Corn processing operating profit was $68 million, a decrease of $115 million from the same period one year earlier. Sweeteners and starches operating profit increased $64 million to $94 million, as tight sweetener industry capacity supported higher year-over-year selling prices. The year-ago quarter’s results were negatively impacted by higher net corn costs related to the timing effects of economic hedges. Bioproducts results in the quarter decreased $179 million to a loss of $26 million. Weak U.S. ethanol exports, strong Brazilian imports and slow E15 implementation kept industry margins negative. Agricultural Services Down From Strong Prior-Year Results Agricultural Services operating profit excluding the Gruma charge was $224 million, down $99 million from the same period one year earlier. Merchandising and handling earnings fell $101 million to $108 million, mostly due to weaker U.S. merchandising results impacted by the smaller U.S. harvest. Transportation results decreased $9 million to $19 million impacted by low barge freight utilization driven by reduced corn exports. Milling and other results increased $11 million, excluding the Gruma charge. Milling results remained strong, and ADM Alliance Nutrition saw improved margins amid stronger demand. Other Financial Results Improve Operating profit from ADM’s Other Financial businesses was $16 million, up $21 million, with improved results from captive insurance and ADM Investor Services. Conference Call Information ADM will host a conference call and audio webcast Tuesday, Oct. 30, 2012, at 8 a.m. Central Time to discuss financial results and provide a company update. A financial summary slide presentation will be available to download approximately 60 minutes prior to the call. To listen to the call via the Internet or to download the slide presentation, go to www.adm.com/webcast. To listen by telephone, dial (888) 522-5398 in the U.S. or (706) 902-2121 if calling from outside the U.S. The access code is 31529634. A replay of the call will be available from Oct. 31, 2012 to Nov. 6, 2012. To listen to the replay by telephone, dial (855) 859-2056 in the U.S. or (404) 537-3406 if calling from outside the U.S. The access code is 31529634. To listen to the replay online, visit www.adm.com/webcast. About ADM For more than a century, the people of Archer Daniels Midland Company (NYSE: ADM) have transformed crops into products that serve vital needs. Today, 30,000 ADM employees around the globe convert oilseeds, corn, wheat and cocoa into products for food, animal feed, industrial and energy uses. With more than 270 processing plants, 420 crop procurement facilities, and the world’s premier crop transportation network, ADM helps connect the harvest to the home in more than 160 countries. For more information about ADM and its products, visit www.adm.com. Archer Daniels Midland Company Media Relations Contact David Weintraub 217-424-5413 Investor Relations Contact Ruth Ann Wisener 217-451-8286 Financial Tables Follow Segment Operating Profit and Corporate Results(1) A non-GAAP financial measure (unaudited) Quarter ended September 30 Change (In millions) Oilseeds Processing Operating Profit Crushing and origination $ $ $ Refining, packaging, biodiesel and other 28 55 ) Cocoa and other 29 2 27 Asia 23 57 ) Total Oilseeds Processing $ $ $ Corn Processing Operating Profit Sweeteners and starches $
